Case 3:16-cv-30179-KAR Document 41-7 Filed 01/09/19 Page 1 of 2




                      EXHIBIT 0
   .. - .   __ :. Case
              ~:~.- _.. __ ._:.: ....
                             -.
                            3:16-cv-30179-KAR Document 41-7 Filed 01/09/19 Page 2 of 2
                                                                                                      EXHIBIT /              f;

 DRAFT 9/12/2012
                                                                                                    Ro" AI rL-'(
                                                                                                    3-/-IB



 JOB CODE:.           4616                                                                UNION: Various




 JOB TITLE:              SNowHoUTE INSPECTOR              FLSA STATUS:       NON-ExEMPT

. DEPARTMENT             PUBLIC WORKS                     REPORTS To:        DPWs DEPUTY DIRECTOR
                                                                             OF OPERATION AND
                                                                             MAINTENANCE

 GRADE PAY                                                CIVIL SERVICE'     NON-CIVIL SERVICE
                                                          STATUS:
 CODE:


 POSITION PURPOSE/SUMMARY: This is a temporary position within the Department of Public'                  !

   Works. The primary responsibility of this position will be.to manage, track and inspect t.he work
   completed by both the city's plows as well as the Hired Snow Plows. This position/title is
 . exclusively used for winter operations and will only pay the Snow Route Inspector rate while
. performing this function during a winter storm. Work consists of inspecting the snow plow
   routes to ensure the snow plows have completed the plowing of the streets in their area properly
   and completely. Work involves assigning hired plows to routes, monitoring and reporting
   progress to snow co"ntr61, track vendor's time, and inspect work to ensure the p10wing was done
   properly. Performance is reviewed by DPW's management through sample inspections of-snow
   routes as well as one's ability to conform to rules,'regulations and established procedures.
   Training for this w~rk will be provided by DPW. Individuals will not be compensat~das Snow
   Route Inspectors until they have successful completed three snowstorms on their own.

 ESSENTIAL FUNCTIONS:
        •     Assigns city equipment and hired snow plows to routes.
        •     Tracks and reports progress of assigned equipment and hired snow plows during winter
              stor.ms.
        •     Instructs hires on the proper procedure for snow removal.
        •     Records hired plows start time and end time for payment purposes.
        •     Ensures the city's streets are cleared of snow in their assigned route.
        •     Ensures hired plows stay on task and don't deviate from assigned plowing routes.


 KNOWLEDGE, SKILLS, AND ABILITIES:

        •     Ability to safely drive on snowlice covered roads.
        •     Ability to read a map.
        •     Ability to communicate verbally with vendors, snow control, and city residents.
        II
              Ability to log resident's complaints both through written logs as well as electronically.
        •     Knowledge of the use of equipment and materials commonly used in municipal snow
              removal operation.
        II
              Apility to understand and apply the laws, rules, regulations, policies, procedures,
              standards, guidelines and specifications governing assigned activities.


                                                                                                              1 ,)('\ :j(\
